      Case 1:19-cv-01288-LEK-CFH Document 17 Filed 06/29/20 Page 1 of 14




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

ALISHA C. WALKER,

                      Plaintiff,

       -against-                                             1:19-CV-1288 (LEK/CFH)

FAMILY COURT JUDGE CATHERINE
CHOLAKIS, et al.,

                  Defendants.
__________________________________

                        MEMORANDUM-DECISION AND ORDER

I.     INTRODUCTION

       This action concerns alleged violations of pro se plaintiff Alisha C. Walker’s First, Fifth,

and Fourteenth Amendment rights. Dkt. No. 1 (“Complaint”). Plaintiff asserts claims under 42

U.S.C. §§ 1983 and 1985 against the Honorable Catherine Cholakis, a judge of the Family Court

of New York, Rensselaer County (“Judge Cholakis”), and attorneys Joseph Drescher

(“Drescher”) and Matthew Foley (“Foley”) (collectively, “Defendants”). Compl. ¶1. Plaintiff

seeks damages of at least $1,000,000 against Defendants individually and collectively. Id. ¶¶ 49–

52.

       Before the Court are three motions to dismiss made pursuant to Federal Rules of Civil

Procedure 12(b)(1) and (6): one filed by Foley, Dkt. Nos. 10 (“Foley Motion to Dismiss”); 10-1

(“Foley Memorandum”); 10-24 (“Foley Affidavit”); one filed by Drescher, Dkt. Nos. 13

(“Drescher Motion to Dismiss”); 13-1 (“Drescher Memorandum”); and one filed by Judge

Cholakis, Dkt. Nos. 15 (“Cholakis Motion to Dismiss”); 15-1 (“Cholakis Memorandum”)

(collectively, “Motions to Dismiss”). Plaintiff did not respond to any motion.

       For the following reasons, the Court grants Defendants’ Motions to Dismiss.

                                                 1
       Case 1:19-cv-01288-LEK-CFH Document 17 Filed 06/29/20 Page 2 of 14




II.        BACKGROUND

           The Court draws all facts, which are assumed to be true, from the Complaint. Bryant v.

N.Y. State Educ. Dep’t, 692 F.3d 202, 210 (2d Cir. 2012). Plaintiff’s claims stem from a pending

custody action in Rensselaer County Family Court (“Family Court”). Plaintiff commenced the

action in Family Court on November 15, 2018, against the father of her children, Luke Walker

(“Walker”) (who is represented by Drescher in the state court proceeding). Id. ¶ 4. Foley was

appointed as an attorney for A.W. and T.W. (“Plaintiff’s children”) by Judge Kehn. Id. ¶ 5. The

case was later transferred to Judge Cholakis, who issued orders on May 31, 2019 and August 19,

2019, granting temporary custody of Plaintiff’s children to Walker. Id. ¶11. In response to this

temporary custody ruling, Plaintiff brought this action against Defendants on October 18, 2019.

Id. ¶ 2.

           A. Plaintiff’s Factual Allegations and Claims

           Plaintiff alleges that Drescher and Foley conspired with Judge Cholakis to deprive her

and her children of their civil and constitutional rights. Compl. ¶¶ 46–47. Judge Cholakis

violated her children’s due process rights. Id. ¶¶ 42, 45. Foley discriminated against Plaintiff on

the basis of her Buddhist religion by informing the court the Plaintiff believed in karma and thus

would not provide medical attention to the children. Id. ¶ 17.

           Moreover, in the course of the proceeding, Foley and Drescher made “false and

misleading statements with no evidentiary support” and “belittled [Plaintiff’s] character.” Id. ¶¶

30–31, 37. Drescher and Foley engaged in deceit, “character assassination and perjury.” Id. ¶ 27.

           Judge Cholakis demonstrated a lack of judicial competence, as she “made numerous

improper pejorative and discriminatory statements,” did not read the psychological reports

verifying Plaintiff’s parental fitness, “appeared not to know the case details,” “unduly and



                                                   2
         Case 1:19-cv-01288-LEK-CFH Document 17 Filed 06/29/20 Page 3 of 14




unfairly relied on the spin and deceit and character assassination and perjury” made by Drescher

and Foley, and exhibited “personal animus and bias” against Plaintiff. Id. ¶¶ 13–41.

       The temporary custody orders are “suspect, gained under lies and false pretenses, and should

therefore be considered invalid.” Id. ¶ 40.

          As a result of improper conduct by Defendants, Plaintiff has been injured and suffered

harm, worry, anxiety, sleeplessness, and a loss of protected family and liberty rights. Id. ¶ 48.

Defendants are liable to her in an amount no less than $1,000,000, separately and collectively. Id.

¶¶ 45–48.

          The Court construes the following claims: (1) a Fourteenth Amendment equal protection

claim under § 1983 on behalf of Plaintiff’s minor children, against Drescher and Foley; (2) a

Fourteenth Amendment due-process claim under § 1983 on behalf of Plaintiff’s minor children,

against Judge Cholakis; (3) a Fourteenth Amendment “equal protection” claim and due-process

claim under § 1983 and § 1985 against Judge Cholakis, Drescher, and Foley; (4) defamation

claims against Foley and Drescher; (5) a claim against Judge Cholakis based on her lack of

judicial competence; and (6) a claim for declaratory relief, seeking a declaration that the

temporary custody order imposed by Judge Cholakis is invalid.

III.      LEGAL STANDARD

          “Pursuant to [Rule] 12(b)(1), a party may, prior to serving a responsive pleading, move to

dismiss a complaint on the ground the Court lacks subject matter jurisdiction. When a federal

court lacks the statutory or constitutional power to adjudicate a case, it must be dismissed

irrespective of its merits.” McCluskey v. Town of E. Hampton, No. 13-CV-1248, 2014 WL

3921363, at *2 (E.D.N.Y. Aug. 7, 2014) (citing Makarova, 201 F.3d at 113). Thus, “[w]hen

defendants move for dismissal on a number of grounds, the ‘court should consider the Rule



                                                  3
      Case 1:19-cv-01288-LEK-CFH Document 17 Filed 06/29/20 Page 4 of 14




12(b)(1) challenge first since it must dismiss the complaint for lack of subject matter jurisdiction,

and the accompanying defenses and objections become moot and do not need to be

determined.’” Lipin v. National Union Fire Ins. Co. of Pittsburgh, Pa., 202 F. Supp. 2d 126, 132

(S.D.N.Y. 2002) (quoting Rhulen Agency, Inc. v. Alabama Ins. Guar. Ass’n, 896 F.2d 674, 678

(2d Cir. 1990)). Plaintiff bears the burden of establishing the Court’s subject matter jurisdiction

by a preponderance of the evidence. Id.

       The Court recognizes that pro se plaintiffs enjoy a more liberal pleading standard. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“[A] pro se complaint, however inartfully pleaded,

must be held to less stringent standards than formal pleadings drafted by lawyers.”). “This is

particularly so when the pro se plaintiff alleges that her civil rights have been violated.” Sealed

Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008). But pro se plaintiffs must still

“comport with the procedural and substantive rules of law.” Javino v. Town of Brookhaven, No.

06-CV-1245, 2008 WL 656672, at *3 (E.D.N.Y. Mar. 4, 2008). To survive a 12(b)(6) motion to

dismiss, a plaintiff must provide “more than labels and conclusions, and a formulaic recitation of

a cause of action’s elements will not do. Factual allegations must be enough to raise a right to

relief above the speculative level on the assumption that all of the complaint's allegations are

true.” Bell Atl. Corp. v Twombly, 550 U.S. 544, 545 (2007).

IV.    DISCUSSION

       The Court grants the Defendants’ Motion to Dismiss because there is a lack of subject

matter jurisdiction, Plaintiff cannot assert claims on behalf of her minor children, and Defendants

are protected by various forms of immunity.




                                                  4
      Case 1:19-cv-01288-LEK-CFH Document 17 Filed 06/29/20 Page 5 of 14




        A. The Court Lacks Subject Matter Jurisdiction

        Drescher and Foley move to dismiss Plaintiff’s Complaint for lack of subject matter

jurisdiction under the Rooker-Feldman doctrine and the Younger Abstention doctrine. Foley

Mem. at 1, 9; Drescher Mem. at 8, 10. All Defendants move to dismiss for lack of subject matter

jurisdiction under the Domestic Relations exception. Foley Mem. at 8; Drescher Mem. at 7;

Cholakis Mem. at 5. The Court analyzes each doctrine in turn.

                1. Rooker-Feldman Doctrine

        Defendants Foley and Drescher argue that Plaintiff’s claims must be dismissed pursuant

to the Rooker-Feldman doctrine. Foley Mem. at 1; Drescher Mem. at 8. This doctrine “pertains

not to the validity of the suit but to the federal court’s subject matter jurisdiction to hear it.”

Vossbrinck v. Accredited HomeLenders, Inc., 773 F.3d 423, 427 (2d Cir. 2014). The Rooker-

Feldman doctrine bars “federal courts from exercising jurisdiction over claims ‘brought by state-

court losers complaining of injuries caused by state-court judgments rendered before the district

court proceedings commenced and inviting district court review and rejection of those

judgments.’” Sykes v Mel S. Harris and Assoc. LLC, 780 F3d 70, 94 (2d Cir 2015) (quoting

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284 (2005)).

        Accordingly, the Rooker Feldman doctrine has four requirements: (1) the plaintiff must

have lost in state court; (2) the loss must have occurred before the district court proceedings

commenced; (3) the plaintiff must complain of injuries caused by a state court judgment; and (4)

the plaintiff must invite district court review and rejection of that judgment. Hoblock v. Albany

County. Bd. of Elections, 422 F.3d 77, 84 (2d Cir. 2005). The first and second requirements are

“loosely termed” procedural, while the third and fourth requirements are substantive. Id.




                                                    5
      Case 1:19-cv-01288-LEK-CFH Document 17 Filed 06/29/20 Page 6 of 14




        The Rooker-Feldman doctrine does not bar jurisdiction in this action because the

Plaintiff’s claims do not meet the first requirement: Plaintiff did not lose in state court. The

Rooker-Feldman doctrine does not apply when the state court had not entered a final custody

order because the “outcome of the state action is unclear” and the “court proceedings never

reached a final outcome that would be appealable in state court”. Krowicki v. Sayemour, No. 16-

CV-1186, 2016 WL 9227665, at *5 (N.D.N.Y. Oct. 5, 2016) (citing Green v. Mattingly, 585

F.3d 97, 102 (2d Cir. 2009), report and recommendation adopted by No. 16-CV-1186, 2017 WL

2804945 (N.D.N.Y. June 28, 2017). Plaintiff commenced this action due to a loss in temporary

custody of her children pursuant to a court order. Compl. ¶ 10. A final custody order to remove

her children has not been issued. Id. ¶ 11. Given these circumstances, Plaintiff has not “lost” in

state court. Green, 585 F.3d at 102. Therefore, the Court finds that Rooker-Feldman does not bar

Plaintiff’s claims.

                2. Younger Abstention

        Drescher and Foley argue that Plaintiff’s claims are also barred by the doctrine of

Younger abstention. Foley Mem. at 9; Drescher Mem. at 10. There is “a strong federal policy

against federal-court interference with pending state judicial proceedings absent extraordinary

circumstances.” Middlesex County Ethics Comm. v Garden State Bar Ass'n, 457 US 423, 431

(1982). The Younger abstention doctrine “requires federal courts to abstain from exercising

jurisdiction over claims that implicate ongoing state proceedings.” Torres v. Gains, 130 F. Supp.

3d 630, 635 (D. Conn. 2015) (citing Younger v. Harris, 401 U.S. 37, 43–44 (1971)). “[Younger]

abstention is required when three conditions are met: (1) there is an ongoing state proceeding;

(2) an important state interest is implicated in that proceeding; and (3) the state proceeding

affords the federal plaintiff an adequate opportunity for judicial review of the federal



                                                  6
      Case 1:19-cv-01288-LEK-CFH Document 17 Filed 06/29/20 Page 7 of 14




constitutional claims.” Morpurgo v Inc. Vil. of Sag Harbor, 327 F. Appx. 284, 285 (2d Cir 2009)

(quoting Diamond “D” Constr. Corp. v. McGowan, 282 F.3d 191, 198 (2d Cir. 2002).

       The Court must abstain from exercising jurisdiction over the present case. This suit

undoubtably “raises important state interests,” because the Plaintiff has challenged a temporary

order in an ongoing child custody dispute. Graham v N.Y. Ctr. for Interpersonal Dev., No. 15-

CV-459, 2015 WL 1120120, at *3 (E.D.N.Y. Mar. 12, 2015) (quoting Reinhardt v. Com. of

Mass. Dep't of Social Servs., 715 F.Supp. 1253, 1256 (S.D.N.Y. 1989). Additionally, “[Plaintiff]

is able to raise any potential constitutional claims in the state court system.” Graham, 2015 WL

1120120, at *3.1 Plaintiff stated that the temporary custody order was gained under “lies and

false pretenses and therefore should be considered invalid.” Compl. ¶40. Thus, in addition to

seeking monetary damages, Plaintiff is seeking declaratory relief. Younger abstention effectively

bars a plaintiff’s claims for declaratory relief. See Morpurgo, 327 F. Appx. at 285–86 (holding

that Younger barred plaintiff's claims for injunctive and declaratory relief). Therefore, Plaintiff’s

claims for declaratory relief are barred by Younger.

       Conversely, the Second Circuit “[has] held that abstention and dismissal are inappropriate

when [monetary] damages are sought, even when a pending state proceeding raises identical

issues and we would dismiss otherwise identical claims for declaratory and injunctive relief.”

Kirschner v Klemons, 225 F3d 227, 238 (2d Cir 2000). In Morpurgo, for instance, the Court

abstained from exercising jurisdiction over the plaintiff’s claims for injunctive relief pursuant to

Younger but did not bar the plaintiff’s claims for monetary relief. 327 Fed. App'x. at 286.

Likewise, Plaintiff’s claims for monetary relief are not barred by Younger.



       1
          The appropriate place for a party to appeal a final decision made in Rensselaer County
Family Court is the Supreme Court of New York, Appellate Division, Third Department. Family
Ct. Act § 1111.
                                                  7
      Case 1:19-cv-01288-LEK-CFH Document 17 Filed 06/29/20 Page 8 of 14




       Pursuant to Younger abstention, the Court is barred from exercising subject matter

jurisdiction over Plaintiff’s claim for declaratory relief . Although Younger does not bar

Plaintiff’s claims for monetary relief, as discussed above, all of Plaintiff’s claims seeking

monetary relief are dismissed for a lack of subject matter jurisdiction under the domestic

relations exception.

               3. Domestic Relations Exception

       Defendants argue that Plaintiff’s claims are barred by the domestic relations exception.

Foley Mem. at 8; Drescher Mem. at 7; Cholakis Mem. at 5. It is well-settled that federal courts

generally do not have jurisdiction over domestic relations matters, which include divorce, child

custody, child support, and alimony. Marshall v. Marshall, 547 U.S. 293, 294–295 (2006). This

policy exception exists because the states have developed competence and expertise in

adjudicating marital and custody disputes, a skill that the federal courts traditionally lack. See

Thomas v. New York City, 814 F. Supp. 1139, 1146 (E.D.N.Y. 1993). Claims that: (1) attempt to

“rewrit[e] a domestic dispute as a tort claim for monetary damages,” Schottel v. Kutyba, No. 06-

1577-CV, 2009 WL 230106, at *6 (2d Cir. Feb. 2, 2009); or (2) allege constitutional violations

but whose injuries “stem directly from the disputed family court decision,” Amato v. McGinty,

No. 17-CV-593, 2017 WL 4083575, at *5 (N.D.N.Y. Sep. 15, 2017), will be barred under the

domestic relations exception.

       Here, Plaintiff’s claims fail because they stem directly from a child custody decision.

Plaintiff commenced a civil rights action and has alleged that the actions and decisions of Judge

Cholakis, Foley, and Drescher were unconstitutional. Compl. ¶¶ 45–48. Although she is not

directly seeking a rejection of state judgment in her request for relief, the “crux of the argument”

arises out of the temporary custody order because the Court would need to “re-examine and



                                                  8
      Case 1:19-cv-01288-LEK-CFH Document 17 Filed 06/29/20 Page 9 of 14




reinterpret” the state court order and evidence surrounding the order to effectively address her

constitutional claims. Amato, 2017 WL 4083575, at *5; see also Pappas v. Zimmerman, No. 13-

CV-4883, 2014 WL 3890149, at *4 (E.D.N.Y. Aug. 6, 2014) (holding that the domestic relations

exception barred the plaintiff’s claims because she raised constitutional issues that invited the

federal court to “re-examine and reinterpret” state court divorce proceedings).

        In Amato, although plaintiffs alleged that the “order and processes” of the family court

were unconstitutional, the domestic relations exception applied because plaintiff’s injuries

“stem[med] directly” from the disputed family court custody decision. 2017 WL 4083575, at *5.

Likewise, Plaintiff’s claims are barred under the domestic relations doctrine, because she invited

the Court to re-examine and reinterpret a temporary custody order made in Family Court, and her

injuries stem directly from this custody decision.

        Additionally, to obtain a review of the state court decision, Plaintiff has rewritten a

domestic dispute as a tort claim for monetary damages. This Court recently clarified that state

courts are better suited to adjudicate tort claims that “begin and end in a domestic dispute.” Dodd

v. O’Sullivan, 19-CV-560, 2019 WL 2191749, at *4 (N.D.N.Y. May 21, 2019) (quoting

Schottel, 2009 WL 23106, at *1), report and recommendation adopted by 519-CV-560, 2020 WL

204253 (N.D.N.Y. Jan. 14, 2020) (Kahn, J.). Therefore, pursuant to the domestic relations

exception, the Court dismisses Plaintiff’s claims for monetary relief for lack of subject matter

jurisdiction.

        B. Plaintiff Cannot Assert Claims on Behalf of Her Minor Children

        Defendants move to dismiss Plaintiff’s claims made on behalf of her minor children.

Foley Mem. at 8; Drescher Mem. at 9; Cholakis Mem. at 8. “Federal Rule of Civil Procedure

17(c)(1)(A) permits a guardian to bring suit on behalf of a minor.” Hagans v Nassau County



                                                  9
     Case 1:19-cv-01288-LEK-CFH Document 17 Filed 06/29/20 Page 10 of 14




Dept. of Social Services, 18-CV-1917, 2020 WL 1550577, at *4 (E.D.N.Y. Mar. 31, 2020).

However, it is well established that a pro se plaintiff lacks the authority to represent anyone other

than herself in a court action, including her child. Cheung v. Youth Orchestra Found of Buffalo

Inc., 906 F.2d 59, 61 (2d Cir. 1990); LeClair v. Vinson, 19-CV-28, 2019 WL 1300547, at *4

(N.D.N.Y. Mar. 21, 2019), report and recommendation adopted by 19-CV-28, 2019 WL

2723478 (N.D.N.Y. July 1, 2019). This restriction exists because “the choice to appear pro se is

not a true choice for minors who under state law cannot determine their own legal actions.”

Cheung, 906 F.3d at 61 (citation omitted).

       Plaintiff purports to represent her minor children in this action. Compl. ¶¶ 42, 45–48.

Accordingly, Plaintiff’s claims alleging constitutional violations of her children’s rights should

be dismissed.

       C. Defendants Are Entitled to Immunity

       Defendants assert that Plaintiff’s claims should be dismissed under 12(b)(6), because

even if the case had proper subject matter jurisdiction, Plaintiff fails to state a claim upon which

relief can be granted, as Defendants are protected by quasi-judicial immunity, absolute

immunity, and sovereign immunity.

                1. Quasi-Judicial Immunity

       Foley argues that as an appointed attorney, his actions are protected by quasi-judicial

immunity. Foley Mem. at 6. “Law guardians are entitled to quasi-judicial immunity for actions

pertaining to their representation of a child in family court.” Amato, 2017 WL 4083575, at *3.

Quasi-judicial immunity is absolute and protects court-appointed guardians from civil liability.

Lewittes v. Lobis, 4-CV-155, 2004 WL 1854082, at *11 (S.D.N.Y. Aug. 19, 2004) aff’d., 164 F.

Appx, 97 (2d Cir. 2006). Foley was appointed by Judge Kehn to represent Plaintiff’s children.



                                                 10
     Case 1:19-cv-01288-LEK-CFH Document 17 Filed 06/29/20 Page 11 of 14




Thus, Foley, who is being sued for conduct he engaged in when representing Plaintiff’s children,

is protected from suit under quasi-judicial immunity.

               2. Absolute Immunity

       Drescher argues that he is entitled to absolute immunity from defamation claims for all

statements made during the family court proceedings. Drescher Mem. at 11–12. Attorneys have

absolute immunity from liability for defamation “when such words and writings [made during a

court proceeding] are material and pertinent to the questions involved.” Front, Inc. v. Khalil, 24

N.Y.3d 713, 718 (2015) (quoting Youmans v. Smith, 153 N.Y. 214, 265 (1897)). This immunity

allows an attorney to “speak freely to zealously represent their clients without fear of harassment

or financial hazard.” Park Knoll Assoc. v. Schmidt, 59 N.Y.2d 205, 209 (1983). When there is an

absolute privilege, the defendant has immunity from liability regardless of motive. Id.

       Plaintiff alleges that Foley and Drescher conspired with Judge Cholakis to deprive her of

her constitutional and civil rights. Compl. ¶ 10. Plaintiff further alleges that Drescher and Foley

gave “false and misleading statements” to Judge Cholakis that were “full of innuendo and not

backed up by any factual evidence.” Id. ¶ 13. Plaintiff believes that Drescher’s language was full

of “deceit”, “character assassination, and perjury.” Id. ¶ 27. Given that there are no factual

allegations to support any other claim on these facts,2 the Court has construed Plaintiff’s



       2
           Plaintiff alleges that Defendants acted in concert to deprive her of her constitutional
and civil rights under §1983 and §1985. To state a claim under § 1983, “a plaintiff must allege
(1) ‘that some person has deprived him of a federal right,’ and (2) ‘that the person who has
deprived them of that right acted under color of state law.’” Velez v. Levy, 401 F.3d 75, 84 (2d
Cir. 2005) (quoting Gomez v. Toledo, 446 U.S. 635, 640 (1980). Private individuals who are not
state actors (not acting under the color of state law) may be liable under §1983 “if they have
conspired with or engaged in joint activity with state actors.” Storck v. Suffolk County Dept. of
Social Services, 62 F. Supp. 2d 927, 940 (E.D.N.Y 1999). Allegations of conspiracy cannot be
vague nor conclusory but must allege with “some degree of particularity” clear acts that
defendants engaged in that were reasonably related to the alleged conspiracy. Id. Plaintiff did not
allege any specific acts that Drescher and Foley engaged in that would indicate a conspiracy with
                                                 11
     Case 1:19-cv-01288-LEK-CFH Document 17 Filed 06/29/20 Page 12 of 14




allegations against Drescher as a claim for defamation, for which Drescher has absolute

immunity.3

                3. Sovereign Immunity

        Judge Cholakis argues that all claims against her are barred by judicial immunity and

Eleventh Amendment sovereign immunity. Cholakis Mem. at 2–5. Judicial immunity protects

conduct “taken as part of all judicial acts except those performed in the clear absence of

jurisdiction.” LeClair, 2019 WL 1300547, at *7; see also Stump v. Sparkman, 435 U.S. 349,

356–57 (1978). When determining the limits of judicial action, the judge’s jurisdictional scope

must be construed broadly. LeClair, 2019 WL 1300547, at *7. This immunity is designed to

benefit the public, so that the judge may exercise her functions with “independence and without

fear of consequences.” Id. Further, the Eleventh Amendment bars a plaintiff from bringing suit in

federal court against a state, its agencies, or officials unless the state consents to the suit or there

is a statutory waiver of immunity. Pennhurst State Sch. & Hosp. v. Halderman, 465, U.S. 89, 99–

101 (1984).

        Judge Cholakis has absolute judicial immunity for all judicial actions that occurred within

her judicial capacity. Accepting Plaintiff’s allegations as true, all of Judge Cholakis’s actions

occurred while she was working within her judicial capacity to determine the proper custody for

Plaintiff’s children. Plaintiff alleges that Judge Cholakis demonstrated a lack of judicial


Judge Cholakis. Therefore, the allegation should be dismissed under 12(b)(6) because Plaintiff
fails to state a claim under §1983 against Drescher and Foley. Similarly, to state a claim under §
1985, the plaintiff’s claim must contain more than conclusory or vague allegations of conspiracy.
Storck, 62 F. Supp. 2d at 940. Accordingly, Plaintiff’s § 1985 claim should be dismissed under
12(b)(6) as well.
        3
         An individual can file an attorney misconduct complaint with the Third Judicial
Department Attorney Grievance Committee in Albany, NY. New York State Unified Court
System, Judicial Conduct, Attorneys, Grievance Complaints,
http://ww2.nycourts.gov/attorneys/grievance/complaints.shtml (last visited June 26, 2020).
                                                   12
      Case 1:19-cv-01288-LEK-CFH Document 17 Filed 06/29/20 Page 13 of 14




competence and exhibited “personal animus and bias” against her. Id. ¶¶ 13–41. However,

“[t]his immunity applies even when the judge is accused of acting maliciously and corruptly.”

Amato, 2017 WL 4083575, at *3 (quoting Pierson v Ray, 386 U.S. 547, 554 (1967).

Accordingly, Judge Cholakis is entitled to judicial immunity.

        Judge Cholakis is also protected under sovereign immunity. In Gollomp v. Spitzer, the

Court held that the New York Unified Court System is an “arm of the State” and affirmed the

dismissal of a §1983 claim against a judge under sovereign immunity. 568 F.3d 355, 365–68 (2d

Cir. 2009). Likewise, Plaintiff has filed her complaint against Judge Cholakis, a member of the

Rensselaer County Family Court, which is part of the New York Unified Court System. Compl.

¶3; N.Y. Const. Art. VI, §§ 1, 13. All of Judge Cholakis’s alleged constitutional violations

occurred while she acted within her official capacity as a Family Court judge in adjudicating a

custody dispute. Therefore, all claims against Judge Cholakis should be dismissed, because “a

suit against a state official in [her] official capacity is, in effect, a suit against the state itself,

which is barred.” Berman Enterprises, Inc. v Jorling, 3 F.3d 602, 606 (2d Cir. 1993) (citing Hafer

v. Melo, 502 U.S. 21, 21 (1991). 4

V.      CONCLUSION

        Accordingly, it is hereby:

        ORDERED, that Foley’s Motion to Dismiss (Dkt. No. 10), Drescher’s Motion to

Dismiss (Dkt. No. 13), and Cholakis’s Motion to Dismiss (Dkt. No. 15) are GRANTED.



        4
         A complaint regarding a judge’s religious discrimination or bias may be filed with the
USC Managing Inspector General for Bias Matters. New York State Unified Court System,
Judicial Conduct, https://nycourts.gov/ip/judicialconduct/index.shtml (last visited June 26,
2020). Similarly, if a party believes that a judge violated the Rules of Judicial Conduct, a
complaint can be filed against the judge with the New York State Commission of Judicial
Conduct. Id.


                                                     13
     Case 1:19-cv-01288-LEK-CFH Document 17 Filed 06/29/20 Page 14 of 14




Plaintiff’s claims against Foley, Drescher, and Judge Cholakis are DISMISSED with prejudice,

and without leave to amend; and it is further

       ORDERED, that the Clerk of the Court is directed to close this action; and it is further

       ORDERED, that the Clerk of the Court serve a copy of this Memorandum-Decision and

Order on all parties in accordance with the Local Rules.

       IT IS SO ORDERED.

DATED:         June 29, 2020
               Albany, New York




                                                14
